FILED
                            NOT FOR PUBLICATION                             NOV 30 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GUANGJUN DENG,                                   No. 06-71764

              Petitioner,                        Agency No. A096-345-375

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 7, 2010
                              Pasadena, California

Before: WARDLAW and W. FLETCHER, Circuit Judges, and LYNN, District
Judge.**

       Guangjun Deng, a native and citizen of the People’s Republic of China,

petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his

application for asylum, based on its adoption of the Immigration Judge’s (“IJ”)


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Barbara M. Lynn, United States District Judge for the
Northern District of Texas, sitting by designation.
adverse credibility finding. We have jurisdiction pursuant to 8 U.S.C. § 1252.

Because we conclude that the IJ’s adverse credibility finding is not supported by

substantial evidence, we grant the petition and remand for further proceedings

pursuant to INS v. Ventura, 537 U.S. 12 (2002) (per curiam).

      The IJ based his adverse credibility finding on five grounds. First, the IJ

found that Deng lacked credibility because his hearing testimony was inconsistent

with statements in his asylum application. Specifically, the IJ found that Deng

testified about two police visits to his home in China that he failed to mention in

his application. However, there was no inconsistency between the asylum

application and Deng’s testimony. At Deng’s hearing he testified about a February

2003 police visit, which had not yet occurred when he filed his application in

January 2003. As to the second police visit in January 2003, it is in fact described

in the asylum application.

      The IJ also based his adverse credibility finding on indications in the State

Department Reports that Protestants worship freely in China, contrary to Deng’s

claim of religious persecution. However, the IJ ignored numerous contrary

statements in the Reports that freedom of religion “remained poor” in China and

that “house churches” such as the one Deng attended had been targeted for

persecution by government authorities.
      The IJ’s conclusion that it was “hard to believe” that Deng could obtain a

visa and leave China with little difficulty was impermissibly based on speculation.

See, e.g., Shah v. INS, 220 F.3d 1062, 1071 (9th Cir. 2000) (“Speculation and

conjecture cannot form the basis of an adverse credibility finding, which must

instead be based on substantial evidence.”); Lopez-Reyes v. INS, 79 F.3d 908, 912

(9th Cir. 1996) (stating that “conjecture is not a substitute for substantial

evidence”). There is simply no basis in the record for the IJ’s “disbelief,” and the

IJ pointed to none. See Cordon-Garcia v. INS, 204 F.3d 985, 993 (9th Cir. 2000)

(requiring that “specific cogent reasons” support an adverse credibility finding

(quoting Lopez-Reyes, 79 F.3d at 911)).

      The IJ’s finding that Deng lacked doctrinal knowledge of Christianity does

not support the conclusion that Deng was insincere about his religious beliefs. We

do not recognize “ignorance of religious doctrine as evidence that an individual is

not a true believer.” Cosa v. Mukasey, 543 F.3d 1066, 1070 (9th Cir. 2008)

(quoting Chun Rong Jiang v. Gonzales, 485 F.3d 992, 995 (7th Cir. 2007)).

Moreover, the record belies the IJ’s finding. It contains numerous statements

demonstrating Deng’s knowledge of Christianity and the sincerity of his beliefs.

As Deng stated in his asylum application: “Man was born with sin. To redeem

mortals from their sins, Jesus was crucified. Only believing in God can we be

eternal.” At his hearing, Deng described his baptism and explained that he had
declined to attend a state-sanctioned church in China after the leader of his house

church told him their faith should be “separate” from government-sanctioned

religion.

      The IJ improperly relied on Deng’s lack of corroborating evidence in the

form of letters from his wife and from his American church. We have held that

corroborating evidence is not required unless it is “easily available.” Sidhu v. INS,

220 F.3d 1085, 1091 (9th Cir. 2000). Letters from Deng’s wife, who remained in

China, and which could have endangered her safety, are not “easily available” to

Deng. See id. at 1092 (stating that corroborating evidence from relatives outside

the United States “is almost never easily available”). Even if a letter from Deng’s

American church was “easily available,” the failure to provide such a letter,

standing alone, does not support an adverse credibility determination.1

      Because the BIA’s adverse credibility finding is not supported by substantial

evidence, we grant the petition and remand pursuant to INS v. Ventura, 537 U.S. 12

(2002) (per curiam).

      PETITION GRANTED; REMANDED.




      1
         Because Deng filed his asylum application before May 11, 2005, the
REAL ID Act of 2005, and its corroboration requirements, do not apply. See
REAL ID Act of 2005, Pub. L. No. 109-13, § 101(h)(2), 119 Stat. 231, 305
(effective date); Aden v. Holder, 589 F.3d 1040, 1044 n.6 (9th Cir. 2009).